DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

By this examiner's amendment Claims 4-5, 10-11 and 17-18 have been amended as the following:

4. (Currently Amended) The method of claim [[2]] 1, wherein receiving the network location associated with the user further comprises: 
determining, by the one of more processors, an IP (Internet Protocol) address of the user; 
determining, by the one of more processors, a domain name associated with the user; and 
determining, by the one of more processors, a cookie associated with the user's browser.  

5. (Currently Amended) The method of claim [[2]] 1, wherein the administrator-related attributes further comprises of access to customer-sensitive data and wherein the client-related transactions further comprises of picking a seat preference and storing credit card information.

10. (Currently Amended) The computer program product of claim [[9]] 8, wherein program instructions to receive the network location associated with the user further comprising: 
program instructions to determine an IP (Internet Protocol) address of the user; 
program instructions to determine a domain name associated with the user; and 
program instructions to determine a cookie associated with the user's browser.  

11. (Currently Amended) The computer program product of claim [[9]] 8, wherein the administrator-related attributes further comprises of access to customer-sensitive data and wherein the client-related transactions further comprises of picking a seat preference and storing credit card information.

17. (Currently Amended) The computer system of claim [[16]] 15, wherein program instructions to receive the network location associated with the user further comprising: 

program instructions to determine a domain name associated with the user; and 
program instructions to determine a cookie associated with the user's browser.  

18. (Currently Amended) The computer system of claim [[16]] 15, wherein the administrator- related attributes further comprises of access to customer-sensitive data and wherein the client- related transactions further comprises of picking a seat preference and storing credit card information.


Allowable Subject Matter
Claims 1, 3-8, 10-15 and 17-20 are allowed.

Reasons for Allowance
Examiner’s statement of reasons for allowance for claims 1, 3-8, 10-15 and 17-20 are stated below.
Regarding independent Claims 1, 8 and 15, the Examiner found neither prior art cited in its entirety, nor based on the prior art, found any motivation to combine any of said prior art that teaches “receiving, by the one of more processors, the login credential from the user; authenticating, by the one of more processors, the login credential, further comprises: receiving, by the one of more processors, a network location associated with the user; receiving, by the one of more processors, the login credential; validating, by the one of more processors, both the login credential and the network location; determining, by the one of more processors, whether the received network location of the user is associated with a highly secured network location, wherein the highly secured network location is one of a company VPN (virtual private network) and a company intranet network; responsive to determining the network location of the user is located on the highly secured network location, the user has access to an admin ACL(access control list) and the login and password is valid, assigning, by the one of more processors, a Data API token to the user, wherein the Data API token further comprises of a first REST (Representation Sate Transfer) API that has been configured to allow the user access only to administrator-related attributes of the application and the Interaction API token further comprises of a second REST API that has been configured to allow the user access to only client-related transactions of the application; and 
The dependent claims 3-7, 10-14 and 17-20 are allowable due to their dependence on independent claims 1, 8 and 15 respectively.

The closest prior art made of record are:
Lander et al. (US2017/0331832) teaches a system and method for authorizing access to a resource receives a request for an access token that corresponds to the resource, where the request includes user information and application information.  The user information includes a role of the user and the application information includes a role of the application.  The system evaluates the request by computing scopes for the access token, including determining an intersection between the user information and the application information.  The system then provides the access token that includes the computed scopes, the scopes being based at least on the role of the user and the role of the application. 
Barhudarian et al. (US2020/0007535) teaches a system and method for adaptive session lifetime.  Session lifetime can be adapted based on session reputation.  Session reputation can be computed based on sign-in risk and device risk, among other things.  Session lifetime corresponds to a length of time a session is valid and can be determined automatically based on the session reputation.  Subsequently, a token can be generated and returned in response to successful authentication that identifies a session and is valid for the determined lifetime.
Davis et al. (US2017/0111336) teaches a method and apparatus for enabling an endpoint residing in an external network to perform resource operations on an internal resource, A gatekeeper device receives a resource operation request from the endpoint, the resource operation request is associated with a user and transmit the resource operation request to the gateway device.  The gateway device receives the resource operation request from the gatekeeper device, authenticate with the 


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY TSANG whose telephone number is (571)270-7959.  The examiner can normally be reached on M-F 8am - 5pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on (571) 272-3739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HENRY TSANG/Primary Examiner, Art Unit 2495